Fourth Court of Appeals
                                          San Antonio, Texas
                                                 August 5, 2020

                                             No. 04-20-00241-CV

                                      IN RE Joe Anthony ESPINOZA

                                       Original Mandamus Proceeding 1

                                                     ORDER

         On May 6, 2020, relator filed a petition for writ of mandamus and the real party in interest
filed a response. We conditionally grant the petition for writ of mandamus and order the Honorable
Susan Harris to, within fifteen days of this order, vacate her January 17, 2020 “Order Denying
Respondent’s Motion to Dismiss for Lack of Subject Matter Jurisdiction” See TEX. R. APP. P.
52.8(c). The writ will issue only in the event we are informed Judge Harris has failed to comply
with this order.

         It is so ORDERED on August 5, 2020.


                                                                        _____________________________
                                                                        Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2020.

                                                                        _____________________________
                                                                        Michael A. Cruz, Clerk of Court




1
 This proceeding arises out of Cause No. 1915-C, styled In the Interest of J.A.E., Jr., a Child, pending in the County
Court at Law, Kerr County, Texas. The Honorable Susan F. Harris signed the order at issue in this proceeding.